DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 5-6, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Palmgren (US-6416560-B1) (hereinafter referred to as “Palmgren”).

Regarding claim 1, Palmgren teaches a metal bond abrasive article comprising a metallic binder material having abrasive particles retained therein, wherein the abrasive particles comprise at least two coatings disposed thereon, the coatings comprising a metal, a metal oxide, a metal carbide, a metal nitride, a metalloid, or combinations thereof, (see Co. 5, lines 9-11, depicting a fused metal matrix abrasive bodies having improved retention of abrasive particles, and see Col. 5, lines 64-67, teaching the abrasive particles suitable for use in the fused abrasive bodies of the present invention including at least one adhesion promoting coating comprising a metal or metal alloy. At least one adhesion promoting coating (including two coatings) satisfies the claimed at least two coating.),
wherein the at least two coatings comprise an average thickness of 0.5 micrometers or greater (see Col. 6, lines 12-17, depicting the metal coatings typically have a thickness ranging from about 0.5-5 µm) and wherein the metal bond abrasive article comprises a plurality of layers of the metallic binder material directly bonded to each other (see Col 5, lines 52-55, depicting the metal coated abrasive particles 23 are distributed throughout the metal matrix 22 in substantially parallel planar layers 27, 28 and 29.). 
Palmgren teaches the possibility of having more than one coating (see Palmgren at Col. 5, lines 64-67 teaching at least one adhesion promoting coating which would include multiple adhesion promoting coatings) and the  adhesion promoting coatings comprising titanium or chromium (see Col 5, lines 57-63, teaching the outer adhesion-promoting metal coating 26 preferably comprises titanium or chromium; also see Col. 5, lines 65-67, teaching that abrasive particles suitable for use in the fused abrasive bodies of the present invention include at least one adhesion promoting coating comprising a metal or metal alloy), Palmgren fails to explicitly teach the second coating comprising at least one material having a melting point of 1300 degrees Celsius or greater, a heat capacity of 250 J/kg/K or greater, a heat conductivity of 200 W/m/K or less, or combinations thereof as claimed. 
However, as set forth in Palmgren one of ordinary skill in the art would have recognized that two adhesion promoting coatings could be applied to the abrasive particle in which both coatings include titanium or chromium so as to have the second coating comprising at least one material having a melting point of 1300 degree Celsius or greater as claimed (see discussion above with respect to the teachings of Palmgren as to the adhesion promoting coatings).  Furthermore, it is known that the titanium has a melting point around 1668 degrees Celsius, and the chromium has a melting point around 1907 degrees Celsius which satisfies the claimed range for the melting point.
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have an abrasive article with a second adhesion promoting coating comprising titanium or chromium so as to provide an abrasive article as claimed. 

Palmgren as modified teaches that a first coating is disposed between an abrasive particle surface and the second coating, the second coating comprising a metal, a metal oxide, a metal carbide, a metal nitride, or a metalloid (see Col. 5, lines 64-67, depicting that abrasive particles suitable for use in the fused abrasive bodies of the present invention include at least one adhesion promoting coating comprising a metal or metal alloy; also see Co. 1, lines 25-28, teaching that adhesion promoting coatings may be applied by a hot salt method or a vapor deposition method; also see Col. 1, lines 56-60, depicting that a multi-layer coating on diamond particles to aid retention within a matrix. The thick multi-layer construction provides increased oxidation resistance over thinner single coatings.).  

Regarding claim 3, Palmgren as modified teaches that the first coating comprises titanium, chromium,…or combinations thereof (see Col 5, lines 57-63, depicting the outer adhesion-promoting metal coating 26 preferably comprises titanium or chromium.).

Regarding claim 5, Palmgren as modified teaches that the second coating comprises titanium, chromium,… or combinations thereof (see Col 5, lines 57-63, depicting the outer adhesion-promoting metal coating 26 preferably comprises titanium or chromium.).

Regarding claim 6, Palmgren as modified teaches that the first coating comprises a thickness of between 1 nanometer and 10 micrometers, inclusive (see Col. 6, lines 12-17, depicting the metal coatings typically have a thickness ranging from about 0.5-5 µm). 

Palmgren as modified teaches that the abrasive particles comprise at least one of diamond particles or cubic boron nitride particles (see Col. 5, lines 34-36, depicting that abrasive particles 14 preferably comprise diamond).

Regarding claim 9, Palmgren as modified teaches that the metallic binder material comprises cobalt, chromium, bronze, copper, tin, iron, an iron alloy, silver, nickel, tungsten, titanium, manganese, aluminum, silicon, their carbide or nitride forms, or combinations thereof (see Col. 6, lines 41-45, depicting suitable bond metals for fused abrasive bodies of the present invention include, for example, bronze, cobalt, tungsten, copper, iron, nickel, tin, chromium, or mixtures or alloys thereof.).

Regarding claim 10, Palmgren as modified teaches that the metal bond abrasive article is selected from the group consisting of an abrasive pad, an abrasive grinding bit, abrasive segments, and an abrasive wheel (see Col. 5, lines 22-26, depicting that fused abrasive body 10 is in the form of an arcuate segment suitable for use in a cutting or grinding wheel.).

Regarding claim 13, Palmgren as modified teaches that the metal bond abrasive article comprises a plurality of artefacts (oxygen scavenger metal) of directed energy melting of the metallic binder material in a plurality of layers (see Col. 7, lines 1-3, depicting that the metal matrix also includes an effective amount of oxygen scavenger metal, and see Col. 10, lines 21-23, the melting point of the oxygen scavenger metal occurs at a temperature that is less than the fusing temperature; and also claim 15, depicting that the metal matrix is fused by sintering, brazing, uniformly dispersed therein an effective amount of an melting, impregnating or a 

Regarding claim 14, Palmgren as modified teaches that the metal bond abrasive article comprises a plurality of metallic binder particles embedded in a continuous phase of the metallic binder material (see Col. 10, lines 36-45, depicting to prepare an abrasive body, a fusible composition is first prepared by combining a metal powder, a plurality of metal coated abrasive particles, an effective amount of an oxygen scavenger metal and any desired optional ingredients (e.g., organic binders,…); and see Col. 10, lines 64-Col. 11, line 1, depicting that the fusible composition is sintered.). Please note, the sintered fusible composition having the metal powder satisfies the claimed continuous phase of the metallic binder mater 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palmgren as applied to claims 1-3, and further in view of Sherman (US-20020069592-A1) (hereinafter referred to as “Sherman”). 

Regarding claim 4, Palmgren as modified fails to teach that the second coating comprises a nickel-chromium-molybdenum alloy; however, Palmgren teaches that metals suitable for adhesion promoting coatings include, for example, comprises titanium, chromium, or an alloy thereof (col. 2, lines 63-67). 
Sherman teaches an abrasive composite particle comprising a cubic abrasive core particle (abrasive particle) encapsulated within a deposit of hexagonal metallurgical bond forming material (coatings) comprising at least about 50 volume percent rhenium, ruthenium, alloying elements include, for example, nickel, iron, palladium, chromium, tungsten, molybdenum, cobalt, boron, gallium, silver, copper, gold, mixtures thereof, or the like) (see paragraph [0040]). It could be realized nickel, chromium, molybdenum alloy and chromium alloy are alternative materials which could be reasonably selected.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select nickel, chromium, molybdenum alloy of Sherman to be used as the coating for the abrasive particles of Palmgren, based on the fact that nickel, chromium, molybdenum alloy and chromium alloy are alternative materials which could be reasonably selected as coatings for abrasive particle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palmgren as applied to claim 1 above, and further in view Kroder (US-3663191-A) (hereinafter referred to as “Kroder”).

Palmgren fails to teach that the metal bond abrasive article is a dental bur; however, Palmgren teaches metal matrix abrasive bodies of the present invention are particularly suited for use in cutting and grinding wheels (Col. 3, lines 12-13).
Kroder teaches that FIGS. 1-3 are included in the drawings to illustrate only a very limited number of the possible different shapes which may be employed, for example, in dental burs or grinding wheels alone and the shapes in which the support base of industrial types of 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the metal bond abrasive article of Palmgren to be used in the dental bur of Kroder, based on the fact that the dental bur is a kind of well-known grinding tool and the person of ordinary skill in the art before the effective filing date of the present application could reasonably select the similar technique for making the grinding wheel and the dental burs (Col. 5, lines 34-40).
It should be noted that according to MPEP 2144 "The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law." In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palmgren as applied to claim 1, and further in view of Chakraborty (US-8840693-B2) (hereinafter referred to as “Chakraborty”).

Regarding claim 12, Palmgren fails to teach that the metal bond abrasive article further comprises a plurality of metal nanoparticles adhered to at least a portion of the at least one coating.
Chakraborty teaches that referring to FIG. 4, a cross-sectional view of the coated core particle 100 of FIG. 3 is shown after the plurality of nanoparticles 106 has been coated with a second coating material 104 (see Col. 6, lines 15-18), and nanoscale particles of BeO, and nanoscale particles comprising a Group VIIIA element (e.g., iron, cobalt, nickel, etc.) (see Col. 5, lines 11-13. In addition, Chakraborty teaches that the plurality of nanoparticles 106 may increase the ability to lubricate, increase the electrical insulation, and increase the thermal insulation of the resulting coated core particle 100 as compared to the core particle 100 without any nanoparticles 106 coated thereon (see Col. 6, lines 1-6 of Chakraborty).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the plurality of metal nanoparticles coated with a second coating material of Chakraborty, in order to increase the ability to lubricate, increase the electrical insulation, and increase the thermal insulation of the resulting coated core particle as compared to the core particle without any nanoparticles coated thereon (see Col. 6, lines 1-6 of Chakraborty).

Response to Arguments
Applicant’s claim amendments, see Amendment and Response under 37 CFR 1.116, filed February 26, 2021, with respect to the rejection of claims 1-6 and 8-14 under 35 USC 112 have been fully considered and are persuasive.  For this reason, the aforementioned claim rejection has been withdrawn. 
With respect to the claim rejections under 35 USC 103, Applicant's remarks and claim amendments filed February 26, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1-3, 5, 6, 8-10, 13 and 14 under 35 USC 103, Applicant asserts the Palmgren reference does not teach or suggest the newly amended claim limitations of independent claim 1.  Applicant cites pars. [0053-54] of their specification as originally filed to explain the benefits of the newly amended claim limitation “a second coating”.  Applicant asserts further the coated abrasive particles of Palmgren are not suitable for the same applications as the claimed abrasive particles comprising first and second coatings.  Applicant asserts further yet the metal particles of Palmgren are sintered at temperatures of 700-1,100°C.  With respect to the rejection of claim 4 under 35 USC 103, Applicant relies on their remarks in support of independent claim 1.  With respect to the rejection of claim 11 under 35 USC 103, Applicant relies on their remarks in support of independent claim 1.  With respect to the rejection of claim 12 under 35 USC 103, Applicant relies on their remarks in support of independent claim 1.
Examiner disagrees.  In response to Applicant's argument that the Palmgren reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the benefits of the second coating) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Next, Applicant’s remarks are not clear whether Applicant is asserting the benefits of the second coating or attempting to differentiate how the second coating is made from the coating(s) taught by Palmgren.  In either instance, Applicant has not explained clearly how the Palmgren reference does not teach or suggest Applicant’s claimed abrasive particles specifically and claimed metal bond abrasive article as a whole.  Lastly, the Palmgren reference teaches utilizing titanium and chromium metals and their alloys as coating materials.  Titanium metal has a 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731